Title: Jones & Howell to Thomas Jefferson, 16 August 1809
From: Jones & Howell
To: Jefferson, Thomas


          Respected Friend  Phila 16th Augt 1809
          We have your favor of 10th Inst Contents of which we have noted. And in reply we have to assure you that any supply of Iron you are in want of shall be sent you without any delay or hesitation at all times and you will pay us in such times and manner as will best suit your circumstances. You have been A regular & punctual customer to our house for A series of Years and we should consider ourselves ungrateful to refuse you any accomodation within our reach and the present is completely so as through the medium of the Banks we can obtain what money we want and the Interest we charge to the a/c of our Friend whenever the customary credit expires. You will therefore just mention what quantity of Iron you wish and what kind and it shall be forwarded
          we are respectfully yours Jones & Howell
        